REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
	 
Acknowledgements
Claims 1-3, 5-8, and 10-15 (renumbered claims 1-13) are pending in the application. 
The Examiner for this application has changed. Please note that the Examiner of record is now Jamie Kucab.

Allowable Subject Matter
Claims 1-3, 5-8, and 10-15 (renumbered claims 1-13) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest art of record, David in view of Sugiyama, discloses as previously discussed in the office action mailed March 10, 2021. However, neither Davis nor Sugiyama discloses or teaches the feature of encrypting receipt information using a public key and subsequently decrypting that receipt information using the same public key, generating a file for refund based on the encrypted receipt information, and receiving, from a second external server, information on the refund obtained according to a validity determination of the file by the second external server. Moreover, the missing claimed elements from Davis/Sugiyama are not found in a reasonable number of references. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
References considered pertinent to Applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685